Citation Nr: 0512599	
Decision Date: 05/09/05    Archive Date: 05/25/05

DOCKET NO.  04-00 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for type II diabetes 
mellitus as a result of herbicide exposure.

2.  Entitlement to service connection for hypertension 
secondary to type II diabetes mellitus as a result of 
herbicide exposure.

REPRESENTATION

Appellant represented by:  To be clarified


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The veteran had active duty service from April 1969 to March 
1971.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a February 2003 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

The veteran was scheduled for a Board hearing in April 2004, 
however the hearing appears to have been cancelled.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran apparently believes that his diabetes mellitus is 
due to Agent Orange exposure while serving in Vietnam.  In 
his December 2003 Form 9 Appeal, the veteran argued that 
while he was on the USS Okinawa it docked in Danong, Vietnam.  
The veteran's service personnel records indicated that in 
July 1970 and August 1970 the veteran was part in direct 
combat support operations in the coastal waters of the 
Republic of Vietnam.  Additionally, the veteran's DD-214 
indicated that he was awarded the Vietnam Service Medal.  
Where a veteran served 90 days or more of continuous, active 
military service during a period of war certain disorders 
associated with herbicide agent exposure in service, 
including diabetes mellitus, may be presumed service 
connected.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 
3.309. 

Veterans diagnosed with an enumerated disease who, during 
active service, served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975, shall be presumed to have been exposed to an herbicide 
agent, unless there is affirmative evidence to establish that 
the veteran was not exposed to any such agent during that 
service.  38 C.F.R. § 3.307.  VA's General Counsel has held 
that service on a deep-water naval vessel in waters off the 
shore of the Republic of Vietnam does not constitute service 
in the Republic of Vietnam for purposes of 38 U.S.C. 
§ 101(29)(A).  VAOPGCPREC 27-97.  Thus the Board finds that 
further development is needed to determine whether the 
veteran's service included duty or visitation in Vietnam.

The veteran claims that his hypertension is secondary to his 
type II diabetes mellitus due to herbicide exposure.  Service 
connection may be granted for disability that is proximately 
due to or the result of a service-connected disability.  38 
C.F.R. § 3.310(a) (1997).  In Allen v. Brown, the Court held 
that "when aggravation of a veteran's non- service-connected 
condition is proximately due to or the result of a service-
connected condition, such veteran shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to 
aggravation."  Allen v. Brown, 7 Vet. App. 439, 448 (1995) 
(en banc).

VA medical records, including a July 2002 entry, showed that 
the veteran's diagnoses included elevated blood pressure.  
Thus, if the veteran's type II diabetes mellitus is service 
connected, a VA medical opinion will be warranted to 
determine whether the veteran's hypertension is secondary to 
his type II diabetes mellitus.  

The Board also notes that the veteran's March 2003 notice of 
disagreement, included a memorandum from Disabled American 
Veterans indicating that this organization was the veteran's 
representative.  The claims folder includes an October 2002 
Form 21-22 where the veteran designated the Texas Veterans 
Commission as his representative.  Records in the claims 
folder subsequent to March 2003 continue to indicate that the 
Texas Veterans Commission is representing the veteran.  
Therefore, clarification is needed from the veteran as to 
which organization he has selected.  

With regard to additional evidence, the veteran is hereby 
informed of the need to submit any additional pertinent 
evidence in his possession regarding his claims. 

Accordingly, this matter is REMANDED to the RO for the 
following:

1.  The RO should contact the veteran and 
provide him with a Form 21-22 asking him 
to clarify which organization he has 
designated to represent him.  The veteran 
should fill out and sign Form 21-22, 
afterwards the form should be associated 
with the claims folder.  

2.  The RO should make an attempt to 
verify whether the veteran's service 
included duty and or visitation in 
Vietnam from the United States Armed 
Services Center for Research of Unit 
Records (USASCRUR) at 7798 Cissna Road, 
Springfield, Virginia 22150-3197, to 
specifically include the period from July 
1970 to August 1970.  If USASCRUR is 
unable to provide such information, they 
should be asked to identify the agency or 
department that may provide such 
information and the RO should conduct 
follow-up inquiries accordingly.

3.  Afterwards, if the RO decides that 
the veteran's diabetes mellitus claim 
should be service connected due to 
herbicide exposure, the RO should provide 
the veteran with an appropriate VA 
examination to determine the nature and 
etiology of his hypertension.  It is 
imperative that the claims file be made 
available to and be reviewed by the 
examiner in connection with the 
examination.  All clinical and any 
special test findings should be clearly 
reported.  The examiner should provide an 
opinion as to the etiology of the 
hypertension, to include the following: 
whether it is at least as likely as not 
that the veteran's hypertension was 
caused or aggravated (i.e. increased in 
disability) by the veteran's type II 
diabetes mellitus.  A complete rationale 
should be provided for all opinions 
expressed.

4.  After completion of the above, the RO 
should review the expanded record and 
determine if the benefits sought can be 
granted.  Unless the benefits sought are 
granted, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




